DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENTS
Authorization for this Examiner’s amendments regarding the claims were discussed in an interview with attorney Brian Riddle on 8/22/2022 and given on 8/25/2022. 

The application has been amended as follows below with bold underlined limitations being the Examiner’s amendments. Applicant’s claim amendments submitted in the filing on 7/25/2022 have been entered. The Examiner’s amendments are modifying that claim set. For clarity, the claims will be modified as shown below per the Examiner’s amendments as the final version of the claims. Only claims being amended or modified are shown below. 

Claim 20
A method comprising: 
for a cognitively-impaired individual living within a smart home environment, determining an activity of interest; 
querying an activity prediction server for a predicted future time associated with the activity of interest; 
receiving, from the activity prediction server, the predicted future time associated with the activity of interest; 
comparing the predicted future time to a current time; and 
when the current time is equal to or greater than the predicted future time, presenting an activity prompt associated with the activity of interest, wherein the activity prediction server is trained based on: 
defining a number of labeled sensor event data based on sensor readings; 
determining a number of local features of the labeled sensor event data, the number of local features being computed from a sensor event window; and 
determining a number of context features associated with the labeled sensor event data, the context features capturing a number of activity predictions from a history window, wherein the context features are defined based on a set of the activity predictions and a plurality of the number of local features, 
wherein training the activity prediction server comprises: 
extracting the number of local features from the labeled sensor event data; 
training a multi-output regression learner by:
training a first machine learning model for the activity of interest using the number of local features to create a first trained machine learning model; 
predicting times for the activity of interest using the first trained machine learning model; Serial No.: 16/583,714-2- Atty Docket No.: W055-0010USC1Lee& Hayes 
Atty/Agent: Brian J. Riddleextracting context features using the number of local features and predicted times for the activity of interest; and 
training a second machine learning model for the activity of interest using the context features to create a second trained machine learning model,
wherein the first machine learning model and the second machine learning model are trained based in part on a dataset aggregation (Dagger) algorithm enhanced with an aggregated imitation training.

Claim 29
A method comprising: 
for a cognitively-impaired individual living within a smart home environment: 
training an activity recognition module of an activity prediction server based on a set of activity recognition training data to create a trained activity recognition module; 
receiving sensor events from an environment; using the trained activity recognition module to label the sensor events with an activity class to generate labeled sensor event data;
training an activity occurrence predictor based, at least in part, on the labeled sensor event data; 
using the activity occurrence predictor to predict a future occurrence time of an activity within the environment; 
presenting, on a user interface, an activity prompt associated with the activity in response to a current time being equal to or greater than the predicted future occurrence time; 
receiving user feedback via the user interface indicating an action taken by a user in response to the activity prompt; and 
retraining the activity occurrence predictor based on the user feedback, wherein the activity prediction server is trained based on: 
defining a number of labeled sensor event data based on sensor readings; 
determining a number of local features of the labeled sensor event data, the number of local features being computed from a sensor event window; and 
determining a number of context features associated with the labeled sensor event data, the number of context features capturing a number of activity predictions from a history window,
wherein the number of context features are defined based on a set of the activity predictions and a plurality of the number of local features, 
wherein training the activity prediction server comprises: 
extracting the number of local features from the labeled sensor event data; 
training a multi-output regression learner by:
training a first machine learning model for an activity of interest using the number of local features to create a first trained machine learning model; 
predicting times for the activity of interest using the first trained machine learning model;
extracting the number of context features using the number of local features and predicted times for the activity of interest; and 
training a second machine learning model for the activity of interest using the number of context features to create a second trained machine learning model,
wherein the first machine learning model and the second machine learning model are trained based in part on a dataset aggregation (Dagger) algorithm enhanced with an aggregated imitation training.




Claim 34
A computing device comprising: 
a processor; 
a memory communicatively coupled to the processor; and 
an activity prompting application stored in the memory and executed on the processor, to configure the computing device to: 
determine an activity of interest, the activity of interest including activities of daily living (ADLs) for a cognitively-impaired individual living within a smart home environment; 
query an activity prediction server for a predicted future time associated with the activity of interest; 
receive, from the activity prediction server, the predicted future time associated with the activity of interest; 
compare the predicted future time to a current time; and 
when the current time is equal to or greater than the predicted future time, present an activity prompt associated with the activity of interest based on user-defined preferences defining whether the activity prompt is to be presented for the activity of interest, 
wherein the activity prediction server is trained based on: 
defining a number of labeled sensor event data based on sensor readings; Serial No.: 16/583,714-6—
Atty Docket No.: W055-0010USC1Lee& HayesAtty/Agent: Brian J. Riddledetermining a number of local features of the labeled sensor event data, the number of local features being computed from a sensor event window; and 
determining a number of context features associated with the labeled sensor event data, the number of context features capturing a number of activity predictions from a history window, wherein the number of context features are defined based on a set of the activity predictions and a plurality of the number of local features, 
wherein training the activity prediction server comprises: 
extracting the number of local features from the labeled sensor event data; 
training a multi-output regression learner by:
training a first machine learning model for the activity of interest using the number of local features to create a first trained machine learning model; 
predicting times for the activity of interest using the first trained machine learning model;
extracting the number of context features using the number of local features and predicted times for the activity of interest; and 
training a second machine learning model for the activity of interest using the number of context features to create a second trained machine learning model,
wherein the first machine learning model and the second machine learning model are trained based in part on a dataset aggregation (Dagger) algorithm enhanced with an aggregated imitation training.


Claim 42: canceled




Authorization for this Examiner’s amendment regarding the abstract was given in an interview with attorney Brian Riddle on 8/25/2022. 

The abstract has been amended as follows below with a strikeout being the Examiner’s amendment.

Abstract


REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the prior art references alone or in combination do not explicitly teach the claims. 

The following new prior art references are also considered:
Bagnell, “An Invitation to Imitation”: describing imitation learning techniques for modeling behavior, such as activity forecasting, and for robotic applications with a DAGGER algorithm. Wherein the activity forecasting relates to user navigation, e.g., going from home to a store. The imitation learning techniques with the DAGGER algorithm is described as a general overview. While Bagnell teaches generally imitation learning in conjunction with the DAGGER algorithm, Bagnell does not explicitly teach imitation learning and DAGGER with a multi-output regression learner that trains a first and a second machine learning model, wherein the two machine learning models are based at least in part on DAGGER that is enhanced with aggregated imitation training as recited in the claims. Furthermore, while Bagnell teaches activity forecasting, the activity is not specific to that of a cognitively-impaired individual living within a smart home environment as recited in the claims. Thus, the claims are distinguishable from Bagnell. 

Kim et. al., “Maximum Mean Discrepancy Imitation Learning”: describing imitation learning techniques, specifically maximum mean discrepancy imitation learning, for robotic application, such as robotic wheelchair navigations. Wherein the imitation learning techniques operates via a DAGGER algorithm. Kim also discusses regression in correlation with the imitation learning techniques, such as posing the problem to be solved using regression and considering the regression space of the imitation learning techniques. 
While Kim teaches imitation learning and DAGGER while touching broadly on regression, Kim does not explicitly teach imitation learning and DAGGER with a multi-output regression learner that trains a first and a second machine learning model. Wherein the two machine learning models are based at least in part on DAGGER that is enhanced with aggregated imitation training as recited in the claims. Furthermore, Kim does not teach activity forecasting, much less the specific activity forecasting of a cognitively-impaired individual living within a smart home environment as recited in the claims. Thus, the claims are distinguishable from Kim. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 20-34 and 36-41 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.H./Examiner, Art Unit 2128                                                                                                                                                                                                        




/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128